Citation Nr: 0525205	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-12 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lexington Medical Center on July 
3, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Columbia, South Carolina.

On January 26, 2005, a videoconference hearing was held 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of 
that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  The veteran incurred medical expenses at Lexington 
Medical Center, a private medical facility, on July 3, 2003.

2.  VA payment or reimbursement of the costs of the medical 
care she received on July 3, 2003, was not authorized prior 
to the veteran's undergoing that treatment.

3.  The evidence establishes that the private medical care 
provided on July 3, 2003, was not for, or adjunct to, a 
service-connected disability.

4.  The preponderance of the evidence establishes that the 
care provided to the veteran at Lexington Medical Center on 
July 3, 2003 was not rendered in a medical emergency of such 
nature that delay would have been hazardous to her life or 
health, and that a VA medical facility was feasibly available 
for such treatment.



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at Lexington Medical Center on July 3, 
2003, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120 17.1000-.1008 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.   See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet.App 103 (2005).  

The record reflects that the veteran and her representative 
were provided with a copy of the September 2003 decision and 
the February 2004 statement of the case.  By way of these 
documents, the veteran was informed of the requirements for 
reimbursement or payment of medical expenses.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claim, which 
the Board construes as reasonably informing her of the 
information and evidence not of record that is necessary to 
substantiate her claim.

By a letter dated in August 2004, the RO advised the veteran 
of the criteria for establishing her claim, the types of 
evidence necessary to prove her claim, the information 
necessary for VA to assist her in developing her claim, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence she was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on her behalf.  The 
letter suggested that she submit any evidence in his 
possession.  The letters also informed the veteran that the 
RO would make reasonable efforts to obtain relevant evidence 
such as private medical records, employment records, or 
records from state or local government agencies.  Clearly, 
from submissions by and on behalf of the veteran, she is 
fully conversant with the legal requirements in this case.  
Thus, the contents of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the issue 
of whether the veteran is entitled to reimbursement or 
payment of medical expenses, by its very nature, has an 
extremely narrow focus.  The facts underlying this case do 
not appear to be in dispute.  In this case, the only evidence 
necessary to decide the claim revolves around what transpired 
on the evening of July 3, 2003.  This involves the medical 
records from that date and the veteran's own hearing 
testimony, both of which are of record.  Evidence which is 
necessary to decide the case is thus already of record, and 
as explained below the outcome of the case is mandated by the 
relevant law and regulations.  Therefore, no amount of 
additional evidentiary development would change the outcome 
of the case.  Neither the veteran nor her representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that has not been 
acted on.  The Board finds that the RO has complied with the 
duty to assist the veteran with the development of her claim.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to her 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Factual Background

The veteran's only established service-connected disabilities 
are total hysterectomy, rated as 50 percent disabling; C-6 
radiculopathy, rated as 10 percent disabling and loss of less 
than half of the hard palate with prosthesis, rated as 
noncompensable.  Her service-connected disabilities have not 
been rated permanently and totally disabling.  She is not 
service-connected for any cardiac disorder.  

Records from Lexington Medical Center dated in 2003 show that 
the veteran presented to the emergency room on July 3, at 
approximately 8:00 pm with complaints of dyspnea.  She had a 
similar presentation about a year earlier and a diagnosis of 
congestive heart failure was given.  She indicated that her 
shortness of breath had been progressive for the prior few 
days.  On examination, the veteran was in no specific 
distress and denied chest pain.  During the course of the 
evaluation she was given Lasix but adamantly refused 
nitroglycerin.  There was no specific electrocardiographic 
evidence of an acute myocardial infarction.  Her condition 
was discussed with the VA hospital where she normally 
received care and she was later transferred to that facility 
for further management.  The diagnosis was acute onset of 
congestive heart failure.  

In September 2003 the veteran's claim was reviewed.  The 
physician noted that the veteran presented to the emergency 
room in congestive heart failure.  Her symptoms were of two 
days duration.  In an addendum to that opinion it was noted 
that the veteran had been experiencing progressive dyspnea 
but did not seek medical care until after the urgent care 
facility was closed and that she could have been seen at a VA 
Medical Center.  Her medical history was significant for 
cardiomyopathy complicated by cocaine and marijuana abuse.  
According to the February 2004 statement of the case, the 
claim for payment of medical expenses was denied on the basis 
that a VA Medical Center was available at the onset of the 
veteran's symptoms and earlier on the same day she sought 
treatment.  In addition the treatment was for non-service 
connected condition.  

During videoconference hearing in January 2005, the veteran 
testified that she sought treatment at a private emergency 
room on July 3, 2003, with complaints of shortness of breath, 
which she thought might be a heart attack.  She testified 
that the Dorn VA Medical Center in Columbia does not have an 
emergency room and that the hours for the urgent care 
facility are from 7:30am to 8:00pm.  The veteran testified 
that she had been experiencing symptoms for 3 or 4 days prior 
to July 3, but that she initially attempted to treat the 
symptoms herself.  When she finally sought medical treatment 
on the evening of July 3, the urgent care facility was closed 
so she went to the closest facility by private vehicle.  She 
testified that rather than take public transportation or call 
for an ambulance she waited for someone to come home from 
work.  She testified that Lexington Hospital was at least 30-
45 minutes from the VA Medical Center.  

Analysis

It is not in dispute that the treatment the veteran received 
on July 3, 2003, was for a non-service connected congestive 
heart failure.  She contends that the VA should pay the costs 
associated with emergency room treatment on that date because 
VA facilities were not feasibly available.  She argues that, 
since it was after hours, there was no way to admit her to 
the Dorn VA Medical Center; that she sought treatment for 
progressive dyspnea symptoms from the closest hospital, 
Lexington, Medical Center; and that she thought VA would pay 
the medical bills.  

It is neither alleged, nor suggested by the record, that the 
veteran had any prior authorization from VA to receive the 
medical care she was provided on July 3, 2003 at Lexington 
Medical Center.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service- 
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria.  As the 
evidence of record shows, she is not service connected for 
congestive heart failure, and the treatment was not for a 
service-connected condition.  The evidence does not reflect 
that her non-service-connected disorder was aggravating her 
service-connected hysterectomy residuals or service-connected 
back disability.  The veteran is not rated as permanently and 
totally disabled and was not participating in a 
rehabilitation program at the time of her care on July 3, 
2003.   

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided at the Lexington Medical Center on 
July 3, 2003, must be denied under these provisions.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003 (2004).  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law 106-177.  The provisions of 
the Act became effective as of May 29, 2000.  To be eligible 
for reimbursement under this authority the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002 (2004).

The veteran clearly believed at the time that emergency 
treatment was required and the use of the VA Medical Center 
was not feasibly available.  "Feasibly available" is not 
defined in the relevant statute or regulation.  See 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2004).  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2004).  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c) (2004).  

However, having reviewed the complete record, the Board 
concludes that the care rendered to her on July 3, 2003, at 
Lexington Medical Center was not rendered for "emergency 
treatment" as defined by applicable law.  Rather, as noted 
above, the record reflects that the veteran's symptoms had 
existed for most of the day, and in fact had existed several 
days prior to July 3.  It was the opinion of the physician at 
the Dorn VA Medical Center that VA facilities were available 
at the onset of the veteran's symptoms and that she did not 
seek medical care for her progressive dyspnea until after 
urgent care was closed.  

The Board has found the most probative evidence in this 
regard to be the emergency room report from Lexington Medical 
Center.  The veteran's medical history on the July 3rd 
emergency room admission included a history of similar 
symptoms the prior year.  In addition she denied chest pain 
and was found to be in no specific distress.  There is no lay 
or medical evidence that the veteran sought VA medical 
treatment within the several days prior to her admittance to 
the hospital on July 3.  The Board acknowledges that acute 
congestive heart failure required urgent attention.  However, 
in light of the nature of the veteran's complaints and 
symptomatology, her history of a similar episode a year 
earlier, and her initial attempts to treat the symptoms 
before seeking medical care, her condition on July 3, 2003, 
at the time she sought treatment, was not such that a 
reasonably prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have 
been hazardous to life or health.  Moreover, the Board 
observes in essence that if the situation was clearly 
emergent the veteran should, and could, have arranged for an 
ambulance for transportation rather than waiting for a ride 
by private vehicle.  Therefore, the preponderance of the 
evidence is against finding that the requirements for 
emergency services were met under 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002.  

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 
38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or 
reimbursement of those services is not warranted.  The Board 
lacks authority to award medical care benefits except as 
authorized by statute and regulations.  [W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994). For these 
reasons, the Board finds that the veteran's claim is without 
legal merit.

The Board notes that the Columbia VA Medical Center failed to 
issue a supplemental statement of the case (SSOC) after 
receiving additional evidence from the veteran in April 2004.  
The evidence received consists of a copy of a billing record 
from Lexington Medical Center for services provided on July 
29, 2002.  The additional evidence received is without any 
relevant or material bearing on the outcome of the claim 
currently on appeal.  Thus, there is no harm to the veteran, 
in this instance, in the failure of the VA Medical Center to 
issue a SSOC.  38 C.F.R. § 19.31(b)(1) (2004).  


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on July 3, 2003, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


